PER CURIAM.
By petition for writ of certiorari we are asked to review a decision of the District Court of Appeal, Third District, reported at 358 So.2d 1119, which conflicts with State v. Powell, 343 So.2d 892 (Fla. 1st DCA 1977). We have jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution.
Judge Hubbart’s majority opinion below is characteristically lucid and comprehensive. We therefore adopt it as the decision of this Court.
Accordingly, the petition for writ of cer-tiorari is granted, and the decision of the District Court of Appeal, Third District, is approved. To the extent that the decision in State v. Powell is inconsistent, it is hereby disapproved.
It is so ordered.
ENGLAND, C. J., OVERTON, SUND-BERG and ALDERMAN, JJ., concur.
ADKINS, J., concurs specially with an opinion, with which BOYD, J., concurs.